Exhibit 10.3

  

Summary of Compensation Arrangements With Named Executive Officers

 

On October 22, 2015, the Executive Compensation Committee of J.B. Hunt Transport
Services, Inc. (the “Company”) recommended and independent members of the Board
of Directors approved the following base salaries. All base salaries were
effective immediately. The Executive Compensation Committee of the Company
approved the following other compensation amounts (effective January 1, 2016),
excluding awards which may be made under our Management Incentive Plan, as
indicated:

 

           

All Other

     

Base

 

Bonus

 

Compensation

 

Named Executive Officer

 

Salary

 

($)

 

($)

                 

John N. Roberts, III

             

President and CEO

 

$800,000

 

(1)

 

(3), (4)

                 

Terry Matthews

             

EVP, President of Intermodal

 

$475,000

 

(1)

 

(3), (4)

                 

David Mee

             

EVP, Finance/Administration and CFO

 

$475,000

 

(1)

 

(3), (4)

                 

Shelley Simpson

             

EVP, President of ICS and Truckload and CMO

 

$475,000

 

(1)

 

(3), (4)

                 

Nicholas Hobbs

             

EVP, President of DCS

 

$450,000

 

(1)

 

(3), (4)

                 

Kirk Thompson

             

Chairman of the Board

 

$350,000

 

(2)

 

(3), (4)

 

 

(1)

The Company has a performance-based bonus program that is related to the
Company’s earnings per share (EPS) for calendar year 2016. According to the 2016
EPS bonus plan, each of the Company’s named executive officers may earn a bonus
ranging from zero to 170% of the Executives' annual base salaries. The Company
implemented a new Performance Growth Incentive (PGI) bonus plan for calendar
year 2016 that is related to the Company’s net revenue and earnings before
interest and taxes for calendar year 2016. Under the plan, John Roberts, as
President and CEO, may earn a bonus ranging from zero to 125%. Each other named
executive officer may earn a bonus ranging from zero to 100%.

 

(2)

Kirk Thompson, as Chairman of the Board, is not eligible to participate in the
2016 EPS bonus plan or the 2016 PGI bonus plan.

 

(3)

The Company will reimburse each named executive officer up to $10,000 for actual
expenses incurred for legal, tax and estate plan preparation services.

 

(4)

The Company has a 401(k) retirement plan that includes matching contributions on
behalf of each of the named executive officers. The plan is expected to pay each
named executive officer approximately $6,000 during 2016.

 